Citation Nr: 1016088	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  03-25 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for a right 
ankle disorder.

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in February 2005.  A copy 
of the hearing transcript has been associated with the claims 
file.

The Board remanded this case for additional development in 
April 2005, March 2008, and October 2008.  The case is once 
again before the Board for appellate review.  Unfortunately, 
the Board finds that an additional remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Board notes 
the existence of outstanding VA treatment records and that VA 
has a duty to assist the Veteran to attempt to obtain these 
records.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); 
see also Jolley v. Derwinski, 1, Vet. App. 37 (1990); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits).

The RO readjudicated the Veteran's claim in a December 2009 
supplemental statement of the case (SSOC).  Subsequently, in 
a January 2010 statement, the Veteran stated that he had 
received physical therapy at the VA medical center (VAMC) in 
Youngstown, Ohio, and was prescribed an ankle brace at the 
Wade Park VAMC.  These records have not been associated with 
the claims file.  The Veteran also indicated that he had 
additional private treatment records that he wished to 
submit.  On remand, he should be afforded the opportunity to 
do so.

He also indicated he underwent an examination in March 2009 
at the VAMC in Brecksville, Ohio.  He further contends that 
this examination was not referenced in the December 2009 
supplemental statement of the case (SSOC) that was furnished 
to him.

The Board notes that a VA supplemental opinion was obtained 
from that facility in March 2009.  A copy of that examination 
report has been associated with the claims file.  Review of 
the December 2009 SSOC reveals no specific reference to the 
March 2009 opinion.  It is not entirely clear from the record 
whether the Veteran is referring to the supplemental opinion 
or a separate outpatient examination.  However, as the claim 
must be remanded to obtain the records noted above, records 
from the Brecksville VAMC should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all treatment 
records, dated through the present and not 
currently of record, from the VA medical 
centers located in Brecksville, 
Youngstown, and Wade Park, to the extent 
possible.

2.  The RO/AMC should request that the 
Veteran provide records of treatment for 
his right ankle received from any private 
health care providers after service 
including the health care provider from 
which he reportedly is receiving cortisone 
injections in his ankle (see VA Form 21-
4138 dated and received in January 2010), 
or that he provide information sufficient 
for VA to identify and request such 
records on his behalf, including the name 
and address of the treating physician, as 
well as dates of treatment.  If such 
records require a signed release, the 
AMC/RO should secure such from the 
Veteran.  All attempts to obtain these 
records should be documented in the claims 
file.  If the search for such records has 
negative results, the AMC/RO should notify 
the Veteran and place a statement to that 
effect in the Veteran's claims file.

3.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


